Citation Nr: 1419425	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of a right 5th metacarpal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from April 1982 to July 1992 and from October 2001 to April 2002.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Board remanded this matter for additional development.  The Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDING OF FACT

The Veteran is currently in receipt of the maximum schedular disability rating for his service-connected residuals of a right 5th metacarpal fracture.  The competent evidence of record does not establish symptoms, such as ankylosis, warranting an amputation disability rating.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of a right 5th metacarpal fracture have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5227, 5230 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2007, May 2008, and February 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45. The diagnostic codes for range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including in flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss. Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion. However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A January 2008 VA examination report reflects that the Veteran was employed and had not lost any time from work.  The Veteran reported that he is left-handed.  His current pain was 4/10, with complaints of weakness, stiffness, swelling, heat, redness, feeling that his hand gives out, locks, and has abnormal motion.  He also reported decreased strength, dexterity, and movement of his right hand.  He takes Aleve and uses ice for treatment.  The Veteran reported that he tries not to let his hand affect your work, but frequently types with his left hand.  He also tries to compensate by doing his activities of daily living in a way that his right hand is not aggravated or having more pain.  He has flare ups of pain to an 8/10, which occurs once a month for three days. The Veteran stated that pressure type movements to his hand were a precipitating factor.   He is unable to do some of his office work such as opening and closing the file cabinets, and he felt that this results in additional limitation of motion or functional impairment.  The VA examiner opined that it would be mere speculation as to whether any of these factors would cause additional functional loss, or limitation due to flare-ups.  The Veteran also reported that he occasionally uses a glove for support.

Physical examination revealed that there was no obvious redness, swelling, warmth, or rashes of the right hand.  There was a small lump at the base of the fifth digit that was somewhat hard to palpation and tender to touch.  The Veteran's right hand and fingers were without any ankylosis.  There was normal range of motion to the fingers, DIP (distal interphalangeal), PIP (proximal interphalangeal), and MCP (metacarpophalangeal) joints.  There was no gap in inches between the tip of the thumb and the fingers, between the tip of the fingers and the proximal transverse crease of the palm, or between the thumb pads and the fingers with the thumb attempting to oppose the fingers.  The Veteran's right handgrip was slightly less than the left, but he was able to form a fist. There was good hand strength against resistance.  All of his fingers and the thumb had good strength against resistance.  

There was no muscle atrophy noted.  Good movement of the wrist was noted.  There was no subjective or objective pain with flexion and extension of the hand/wrist was noted.  After three repetitions of flexion and extension, the hand/wrist was negative for additional pain, fatigue, weakness, lack of endurance, and incoordination.  It was noted that the Veteran reported pain to the top of his right hand when his right little finger was flexed at 75 degrees.  After three repetitions of the fingers with flexion and extension, there was no additional pain, fatigue, weakness, lack of endurance of incoordination.  Range of motion testing was without obvious restrictions.   Strength testing of grip in the right was 17, mean 116, and in the left 87, mean 113.  The kinesiotherapist noted that the Veteran did not appear to put forth a true and full effort on right hand grip testing.  He did not fully enclose his hand around the hand dynamometer which he appeared to be able to do based on his picking up his brief case with a fully enclosed grip.  The diagnosis was right hand fifth metacarpal fracture.  

In the February 2008 rating decision, service connection was granted and an initial noncompensable rating was assigned for right hand fifth metacarpal fracture pursuant to Diagnostic Code 5230.  In his March 2008 notice of disagreement with the noncompensable disability rating assigned, the Veteran stated that it was not his little finger that bothered him, but his right hand.  He furthered that there are two lumps that are very obvious and he has considerable pain and difficulty using "it" in a normal manner.  

Pursuant to the Board's December 2011 remand instructions, the Veteran was afforded an additional VA hand and finger examination in February 2012.  The diagnosis was right hand fifth metacarpal fracture.  Since his last VA examination he has had no specific treatment for his right hand injury.   He is currently employed as a teacher at a local community college and has not missed any days from work due to his right hand disability.  Currently, he has continuous aching right hand pain that he rates 6/10 that is located along the fifth metacarpal dorsal aspect beginning midshaft that extends over the lateral aspect of the fifth MCP joint and ends at PIP joint.  He subjectively reports that this area is sensitive to touch.  He has no pain elsewhere in the hand and no numbness or tingling.  

The Veteran reported flare-ups that impact the function of the hand.  The Veteran expressed that if he uses his right hand to open a door knob or push open a bar-type door, he will have flare of pain in the metacarpal bone that he rates as pain level 7/10.  Sometimes carrying or lifting objects such as groceries cause a flare-up of pain.  He is left handed so he usually makes these motions with his dominant hand.  His pain is worst at night because it disturbs his sleep.  He does not have numbness or tingling.  He is also bothered by cold weather.  The examiner noted that the Veteran self-reported the above flare-ups, but the objective findings on physical exam and current X-rays would make this self-report or pain and flare-ups seem out of proportion to pathology.

Range of motion testing revealed limitation of motion of the little finger, bilaterally, with no objective evidence of painful motion.  There was not a gap between the thumb pad and the fingers.  There is a gap of less than 1 inch between the little finger, on each hand, and the proximal transverse crease of the palm.  There was no limitation of extension.  Repetitive-use testing revealed additional limitation of motion in each little finger.   There was no gap between the thumb pad and the fingers post-test.  He had less movement than normal in the little fingers, on each hand.  The examiner noted that at the bilateral PIP joints, his right little finger has 12 degrees loss of flexion and left little finger has 8 degrees loss of flexion.   Hand grip was 5/5, bilaterally.  He does not have ankylosis of the thumb and/or fingers. 

When asked about other pertinent findings, the examiner noted that both hands were examined for purposes of comparison and the above report of loss of flexion at DIP joints of left and right little fingers was nearly symmetrical and NOT a service connected condition.  The examiner furthered that this loss of flexion, does, however, limit the Veteran's ability to approximate his fingertips and the proximal transverse crease of the palm of both hands.  The Veteran subjectively reported that he is tender to palpation at midshaft dorsal aspect of right metacarpal (however the examiner noted that this is not the location of his original fracture at the base of the 5th metacarpal and tenderness here would not be expected).  On examination, there was no objective signs of tenderness with palpation of bilateral hands or all bilateral fingers.  No visible or palpable deformity in the area of the right 5th metacarpal.  No atrophy of bilateral muscle tissue of hands and fingers.  Bilaterally left and right the DIP joints of both left and right little fingers have minimal flexion deformities measuring approximately 10 degrees as reported above.  No loss of strength and no loss of dexterity to the right hand was appreciated.  Bilateral grip strengths are 5/5 and bilateral pinch strength of thumb to index and thumb to long fingers is 5/5. Distal sensation to light touch is intact.  Skin is warm and dry.  

The Veteran reported occasional use of a brace.  He stated that when he is doing a lot of computer work he will sometimes wear a "carpal tunnel brace" on his right hand/wrist to provider support for the area in which he subjectively reports pain.  The VA examiner noted that a carpal tunnel brace would not generally be a medical device prescribed for relief of pain in the area he describes and that the VA examiner could not find medical evidence that this brace was ever recommended. Use of such a brace is inconsistent with providing relief from such a condition/old injury as the Veteran reports.  The examiner determined that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.   The Veteran was not missing any days from work due to his right hand condition.  X-ray report revealed a very slight flexion deformity at the DIP joint of the fifth finger with some very minimal radial angulation of the distal phalanx at the DIP joint.  This minimal deformity may be secondary to an old healed fracture at this location. Remainder the bones, joints soft tissues are unremarkable. The impression was that there was no abnormality seen in the fifth metacarpal and no easily identified old healed fracture was seen.  Also, there was some very minimal deformity at the DIP joint of the right fifth finger as described above. This may be secondary to an old injury which has healed.   The diagnoses were status post fracture of right hand fifth metacarpal fracture and additional left and right little finger DIP joint minimal loss of extension.

The VA examiner discussed the findings noting that range of motion for the right little finger was normal.  Bilateral little fingers DIP joints have mild flexion deformities nearly symmetrical which are not service connected.  The Veteran's symmetrical findings of minimal loss of extension at DIP joints is less likely than not to be caused by or related to an old injury to the base of the right 5th metacarpal.  There is no report of trauma to the right 5th DIP joint.  The Veteran has had jobs since he was on active duty that involved frequent keyboarding and computer use that would be, in the VA examiner's medical opinion, the etiology of any change in the structure of tendons and/or bones that would cause nearly symmetrical and bilateral changes in the DIP joints.  He further noted that the service treatment records do not mention pain or injury to the right little finger PIP joint.  Further, he opined that in view of the overall functional limitations imposed by the right little finger, it is less likely as not that such disability is comparable to amputation of the digit.  In addition, he found that there was no additional disability identified that results from limitation of other digits or interference with overall function of the Veteran's right hand.  The slight decrease in range of motion reported above affects only the little finger and the little finger is not service connected.  

The VA examiner again noted that there are bilateral minimal flexion deformities of the DIP joints involving both the left and right fingers that have developed over time and that this is not considered a natural progression of Veteran's service-connected fracture site of the base of the right hand fifth metacarpal.  The service connected fifth metacarpal fracture site was noted to be healed on X-rays taken on active duty in 1991 and was not visible on current x-ray.  During this examination, Veteran's range of motion and lack of ability to oppose bilateral tips of little fingers fully to the proximal creases of the hands is same on left and right side.  Therefore, it is less likely than not that the old fracture of the base of the right fifth metacarpal bone, residuals of which are no longer evident on current x-ray, and which the fracture site was fully healed by 1991 over 20 years ago per X-ray report in STRs, is the cause of Veteran's report of hand pain.  

The examiner further noted that since the Veteran was on active duty, he has had years of keyboarding/use of computer and writing in his jobs which are more likely to produce hand pain with minimal deformities as described in this exam.  The VA examiner opined that the symptoms of pain the Veteran reports in the right hand that extend distally to the right fifth finger PIP joint are at least as likely as not due to chronic repetitive use syndrome.  No symptoms, current complaints or objective findings related to right fifth finger are residuals of the prior right hand fifth metacarpal fracture.  The right little finger condition identified with loss of extension at DIP joint, which is not service connected, and does not have any effect on Veteran's current level of occupational impairment, to include marked interference with employment or the need for frequent periods of hospitalization.  He reports he is not missing work due to his hand/finger condition.  He reports intermittently using a carpal tunnel type hand brace when doing typing and this is not consistent with an assistive device that would be medically indicated to provide any relief for the objective findings on this exam.  The VA examiner concluded that the symptoms reported by Veteran are inconsistent and out of proportion with the objective pathology documented on x-ray and found on physical exam; these reported symptoms would not be medically expected as any type of natural progression for this type of fracture injury that occurred 20 years ago to the right fifth base of the metacarpal.

Initially, the Board notes that the rating code for ankylosis of the ring or little finger states that a noncompensable rating is warranted for either favorable or unfavorable ankylosis of both the major and minor hand.  This is the maximum rating available under this diagnostic code. 38 C.F.R. § 4.71a , Code 5227.  The rating code for limitation of motion of these digits also states that a noncompensable rating is the maximum evaluation available for limitation of motion of either of these fingers.  38 C.F.R. § 4.71a , Code 5230.

The Board finds that entitlement to an initial compensable rating for residuals of  a right fifth metacarpal fracture is not warranted.  The maximum scheduler rating is in effect under the applicable diagnostic codes.  This includes consideration of additional limitation due to pain, weakness, incoordination or fatigability, as any increased compensation based on these factors must be derived from the rating criteria.  As the maximum schedular rating is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995). 

The Board also considered a higher rating under the criteria for unfavorable ankylosis of multiple digits; however, at no time was there evidence of amputation of the index finger, resulting limitation of motion of other digits, or interference with overall function of the right hand to warrant a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5219.  Similarly, there was no evidence of favorable ankylosis of multiple digits, including the index finger to warrant a higher rating under Diagnostic Codes 5220-5223.  38 C.F.R. § 4.71a. The record shows that the Veteran retains function in his fingers and both VA examinations specifically found that there was no ankylosis in the fingers and that the level of functioning was not so diminished as to be equivalent to amputation.  Lastly, there is no x-ray evidence of arthritis to warrant consideration of an initial compensable rating under Diagnostic Code 5010.  The Board further notes that the February 2012 VA examiner, who provided a very thorough examination supported by detailed rationale for his findings, also concluded that the Veteran's current symptoms are not consistent with his actual service-connected disability.   In this regard, he opined that no current symptoms, complaints or objective findings related to the   right 5th finger are residuals of the prior right hand 5th metacarpal fracture.  

In light of the above, the Board finds that at no time since the November 27, 2007 effective date of service connection has the Veteran's service-connected residuals of a right 5th metacarpal fracture met the criteria for an initial compensable rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the rating criteria adequately describe the Veteran's symptoms for his old healed fracture of the right 5th metacarpal.  These symptoms include limitation of motion of the finger and pain, all of which are provided for in the rating criteria.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

Lastly, the Board notes that there has been no allegation (or evidence) that the Veteran's residuals of a right 5th metacarpal fracture has rendered him unemployable or would render him unemployable if he were to seek employment.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial compensable disability rating for residuals of a right 5th metacarpal fracture is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


